DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 05/21/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 2, the applicant claims that the laminate structure further comprises malic anhydride grafted polyethylene. However, the independent claim 1 claims a laminate structure with a first film and a second film. Claim 2 does not specify the regards to which the laminate structure comprises the malic anhydride grafted polyethylene. Is it an additional layer in 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 3 states “wherein the first composition has a MWCDI value less than, or equal to, 10.0. The claim depends from independent claim 1 which states “wherein the first composition comprises a MWCDI value greater than 0.9. The dependent claim allows for the MWCDI to be less than 0.9, thus a broader limitation than that of independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (US 6,861,125, hereinafter “Carlson”) in view of Wang et al. (WO 2015/200742, hereinafter “Wang”).
In regard to claim 1, Carlson discloses a multilayer film assembly (col. 2 lines 20-22). The assembly comprises a biaxially oriented polyester (OPET) layer (col. 2 lines 23-24). In a separate manufacturing operation, a multilayer coextruded film is prepared (col. 2 lines 29-31). The multilayer film coextrusions has a core layer, 11, of ethylene vinyl alcohol copolymer (col. 2 lines 31-34). Disposed on either side of the barrier layer core are layers of flexible polyamide, 10a and 10b, (col. 2 lines 34-36). Tie layers, 12a and 12b, are disposed to join the flexible polyamide layers to the polyolefin layers, 13a and 13b (col. 2 lines 43-47).

Carlson is silent with regard to the polyolefin composition comprising a first composition comprising a Molecular Weighted Comonomer Distribution Index (MWCDI) value greater than 0.9, and a melt index ratio (I10/I2) that meets the following equation: I10/I2 ≥7.0-1.2 x log (I2). 
Wang discloses a composition that can be used to form films with improved toughness (pg. 2 lines 9-11). The composition comprises a first composition, comprising at least one ethylene-based polymer, wherein the first composition comprises a MWCDI value of greater than 0.9, and a melt index ratio (I10/I2) that meets the following equation: I10/I2 ≥7.0-1.2 x log (I2). The composition can be incorporated into a variety of articles and be formed into a laminated structure (pg. 7 lines 16-31).
Carlson and Wang both disclose laminated films that comprise a polyolefin layer formed of an ethylene-based polymer. Thus, it would be obvious to one of ordinary skill in the art at the time of the invention to utilize the ethylene-based polymer composition of Wang for the polyolefin layer of Carlson motivated by the expectation of forming a polyolefin layer of a co-extruded film with improved toughness for use as an abuse layer within the film of Carlson (Wang pg. 18 lines 19-20).
In regard to claim 2, Carlson discloses that the tie layer is maleic anhydride-grafted polyolefin, such as maleic anhydride-grafted polyethylene (col. 2 lines 47-52).
In regard to claim 3, modified Carlson discloses that the first composition has a MWCDI of less than, or equal to, 10.0 (Wang pg. 12 lines 30-31). 
In regard to claim 5, modified Carlson discloses that the first composition comprises a melt index ratio (I10/I2) less than, or equal to 9.2 (Wang pg. 3 lines 10-12).
In regard to claim 6, modified Carlson discloses that the first composition has a vinyl unsaturation level greater than 10 vinyl per 1,000,000 total carbons (Wang pg. 3 lines 15-18).
In regard to claim 7, modified Carlson discloses that the first composition has a density of 0.900 g/cc to 0.960 g/cc (Wang pg. 3 lines 19-22).
In regard to claim 10, modified Carlson discloses that that the ethylene-based polymer is an ethylene/α-olefin interpolymer, wherein the α-olefin comprises one or more C3-C10 olefins (Wang pg. 4 lines 14-24). 
In regard to claim 11, Carlson discloses two polyolefin layers, 13a and 13b (col. 2 lines 43-45). The polyolefin layers may be composed of polypropylene, low density polyethylene, high density polyethylene, ethylene alpha-olefin copolymers, ethylene ester copolymers, ethylene acid copolymers, ionomers, and the like (col. 2 lines 60-67). Carlson is silent with regard to the second polyolefin layer being a sealing layer compressing at least one additional ethylene/α-olefin interpolymer having a density of from 0.905 to 0.935 g/cc and a melt index (I2) of from 0.1 g/10 min to 2 g/10 min.
Wang discloses that the inventive first composition can be used for a sealant layer (pg. 18 lines 19-20). The ethylene-based polymer is an ethylene/α-olefin interpolymer, wherein the α-olefin comprises one or more C3-C10 olefins (Wang pg. 4 lines 14-24). The first composition has a density of 0.900 g/cc to 0.960 g/cc (Wang pg. 3 lines 19-22). The first composition has a melt index from 0.1 to 10 g/10 minutes (pg. 3 lines 23-27).

In regard to claim 12, Modified Carlson is silent with regard to the thickness of the first film and the thickness of the second film. The thickness of the first and second film are considered to be merely choices of mechanical expedients where one skilled in the art would only require routine experimentation to arrive at optimum values.  It would have been obvious to modify the thickness of the first film from 10 to 25 µm and the second film from 30 to 200 µm motivated by the expectation of forming a multilayer packaging film construction to be used as flexible packaging that maintains durability during transporation and ultimate sale to the end user (Carlson col. 1 lines 16-21). 

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (US 6,861,125, hereinafter “Carlson”) in view of Wang et al. (WO 2015/200742, hereinafter “Wang”) in view of Botros (US 2013/0052470).
In regard to claims 8-9, modified Carlson discloses that the tie layer can be a blend of maleic anhydride-grafted polyethylene with a polyethylene (col. 2 lines 57-57). Carlson is silent with regard to the polyethylene being medium density polyethylene having a density of from 0.925 g/cc and 0.950 g/cc and a melt index of from 0.05 g/10 min to 2.5 g/10 min. 
	Botros disclose an oriented multilayer structure comprising a polymeric layer and a tie layer (abstract). The tie layer comprises a graft [polyolefin/elastomer] and a base resin [0032]. The base resin is selected from ethylene homopolymers and copolymers that include MDPE. It is 
	Modified Carlson and Botros both disclose tie layer compositions for the use with a polyolefin layer. Thus, it would be obvious to one of ordinary skill in the art at the time of the invention to utilize a base resin, such as MDPE as disclosed in Botros for the base resin of Carlson motivated by the expectation of forming a homogenous mixture that can be used for bonding dissimilar materials in multilayer constructions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ELLEN S HOCK/Primary Examiner, Art Unit 1782